717 S.E.2d 563 (2011)
STATE
v.
Julius Kevin EDWARDS.
No. 31P11-2.
Supreme Court of North Carolina.
August 25, 2011.
Julius Kevin Edwards, Polkton, for Edwards, Julius Kevin.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of June 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."